DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senakiewich (US 7401995) (Sena from now on) in view of Fandrich (US 6467791). Regarding claims 1,10 and 19, Sena discloses a tie down connector comprising: 
A tie down apparatus with a body member (30) rotatable about an axis between first (horizontal) and second (perpendicular to the horizontal position) rotational positions (when the body is in a position such as the one the one shown in figure 7),
a post (40) extending from the body member, the post capable of being positioned within a receiving member (10) of a vehicle mounting system (the vehicle is 12);
a handle (38) extending from the body member;
a locking member (42) engaged with the body member (through the post) and being moveable relative to the body member between engaged (figure 6) and unengaged positions (figure 5), wherein the locking member in the engaged position prevents rotation of the body member (as the body member is pressed against the receiving member as seen in figure 8) from a second rotational position (as seen in figure 8) to a first rotational position (90 degrees or acutely situated from what is seen in figure 8). 
Sena does not mention an underbed hitch mounting system with a rail. However, Fandrich discloses an underbed mounting system with rail members 110 mounted under a bed of a vehicle (see figure 2) and a receiving member (124) secured to the rail. It would have been obvious for one of ordinary skill in the art to mount the tie down apparatus onto the receiving member of Fandrich, in order to secure the tie down to the underside of a bed while also being secured to the frame of the vehicle through the rail members.
Regarding claims 2 and 11, Sena does not mention a leg for a fifth wheel hitch; however, Fandrich discloses a leg (128) for a fifth wheel hitch, wherein the receiving member engages the leg. It would have been obvious to use the tie down of Sena to secure a leg of a fifth wheel hitch onto a truck.
Regarding claims 3 and 12, Sena further discloses, wherein the handle is contoured into a semi-circle to allow connection to a safety chain/strap as a chain can be loop around the handle or a strap can be hooked onto the handle.
Regarding claims 4 and 13, Sena further discloses, wherein the handle is attached to the top side of the body.
Regarding claims 5 and 14, Sena further discloses that the handle (38) is monolithically formed with the body member (see figures 3 and 4).
Regarding claims 6-8 and 15-17 and 20, wherein post in Sena generally prevents displacement of the body member (in combination with the locking member) from the receiving member, wherein the post combined with the locking member have a  t-shape that extends in a perpendicular direction.
Regarding claims 9 and 18, Sena further discloses, wherein the body member is capable of being rotated in either of a clockwise and counter-clockwise direction when the locking member is in a position such as the one seen in figure 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611